Citation Nr: 1711846	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-31 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neurological disorder of the bilateral upper extremities, to include peripheral neuropathy and/or carpal tunnel syndrome.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to February 1973, including service in the inland waters of the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  In a February 2015 decision the Board denied service connection for the bilateral upper extremity disorder and remanded the bilateral lower extremity claim for additional development.

The Veteran appealed the February 2015 decision as to the bilateral upper extremity disorder and in a February 2016 order the United States Court of Appeals for Veterans Claims (hereinafter "the Court") vacated that part of the Board's decision.  The matter was remanded for additional development.  The Board remanded the issues on appeal for additional development in November 2016.


FINDINGS OF FACT

1.  A neurological disorder of the bilateral upper extremities, to include peripheral neuropathy and/or carpal tunnel syndrome, was not manifest during active service, was not manifest within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service including herbicide exposure or a service-connected disability.

2.  Peripheral neuropathy of the bilateral lower extremities was not manifest during active service, was not manifest within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service including herbicide exposure or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neurological disorder of the bilateral upper extremities, to include peripheral neuropathy and/or carpal tunnel syndrome, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The duty to notify has been met.  See VA correspondence dated in November 2011 and the September 2013 Board hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claims.  The development requested on remand has been substantially completed.  There is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  The Board acknowledges that the report of the May 2012 VA examination used an "old" definition/criteria for establishing service connection for peripheral neuropathy (e.g., acute or subacute) but that has since been corrected by more recent VA examinations.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Certain chronic diseases, including organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Certain disorders, including early-onset peripheral neuropathy, if manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during service, may be presumed service connected.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Organic diseases of the nervous system are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

The Veteran contends that he has a neurological disorder of the bilateral upper extremities, to include peripheral neuropathy and/or carpal tunnel syndrome, and peripheral neuropathy of the bilateral lower extremities as a result of active service.  He has asserted that the disorders developed as a result of Agent Orange exposure.  At his video conference hearing in September 2013 the Veteran testified that he had experienced symptoms of peripheral neuropathy for "over 10 years."  He also reported that a private physician told him that his peripheral neuropathy was related to his Agent Orange exposure.  

Service treatment records are negative for complaint, treatment, or diagnosis related to a neurological disorder of the bilateral upper extremities or peripheral neuropathy of the bilateral lower extremities.  A January 1973 separation examination revealed a herniated muscle belly to the right forearm and a normal clinical evaluation of the neurologic system.  Service connection is established for residuals of a laceration to the right forearm with muscle herniation, traumatic arthritis of the right elbow, chronic right shoulder strain, and right forearm laceration scar.  Furthermore, VA has conceded that the Veteran was exposed to herbicides during service in the waters offshore of the Republic of Vietnam.

VA examination in December 1979 noted the Veteran complained of rheumatism in his right forearm with diminished strength as compared to his left.  An April 1991 VA examination revealed definite hypoesthesia involving the ulnar aspect of the right forearm.  The diagnoses included hypoesthesia of undetermined etiology.  An August 1992 VA examination noted mild hypoesthesia to the ulnar aspect of the right forearm.  On VA muscles examination in November 2001 the Veteran reported that he had constant pain in the right forearm and muscle hernia that worsened with any kind of minimal strenuous activity.  The examiner noted there was a large laceration scar on the posterior aspect of the right forearm and moderately severe tissue loss in several muscles of the right forearm.  A diagnosis of traumatic muscle herniation and traumatic scar as a residual of a traumatic laceration of the right forearm and associated with traumatic and chronic myositis and myalgias involving the right forearm musculature was provided.  The examiner also found right shoulder pain was secondary to the muscle herniation involving the right forearm and noted that muscle weakness of the right forearm had definitely strained the muscles of the right shoulder.  

Private treatment records dated in December 2009 included a diagnosis of carpal tunnel syndrome.  VA treatment notes dated from January 2009 through July 2010 also noted the Veteran had sought treatment for carpal tunnel syndrome.  An August 2010 private medical report included a diagnosis of "inflammatory/toxic neuropathy" in his lower extremities after a nerve conduction study of his back. 

VA examination in May 2012 included a diagnosis of bilateral median nerve sensory neuropathy consistent with bilateral carpal tunnel syndrome.  An examination of the peripheral nerves of the upper extremities revealed mild intermittent pain, paresthesia that was mild in the left extremity and moderate in the right, and mild numbness in the right upper extremity.  The examiner noted decreased sensation in the right forearm and in the bilateral hand and fingers, moderate paralysis of the right medial nerve, and mild paralysis of the right ulnar nerve.  Electromyography (EMG) testing revealed abnormal findings in all extremities.  The leg symptoms were noted to be more diffuse and borderline with examiner findings that did not match the EMG findings.  The examiner found that the Veteran's neuropathy was less likely incurred in service or the result of Agent Orange exposure during service and that he did not have acute and/or subacute peripheral neuropathy related to Agent Orange exposure.  It was further noted that "[c]arpal tunnel syndrome is an entrapment nerve disease," as opposed to the "acute and/or subacute peripheral neuropathy, which is transient, related to agent orange exposure."  

A November 2015 VA medical opinion found the Veteran's inflammatory and toxic neuropathy of the bilateral lower extremities was less likely incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for the opinion the examiner found that the inflammatory neuropathy or neuritis in the lower extremity was attributable to lower back problem as supported by the findings upon clinic visits.  There was no evidence of aggravation of the condition related to military service.  It was noted that the toxic neuropathy diagnosis was questionable since the basis for the diagnosis was not seen, but granting that he had it, it was less likely secondary to exposure to Agent Orange since he did not have early onset peripheral neuropathy.  The examiner stated that VA treatment records revealed he did not have problems with lower extremity neuropathy until July 2010.  It was also noted that the Veteran had a long history of alcohol dependence and that peripheral neuropathy was not an uncommon complication of that disorder.

VA medical opinions in November 2016 found the Veteran's upper and lower extremity disorders were less likely incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that service treatment records showed he had a herniated muscle at the belly of the right forearm with no complaints to the lower extremities nor any sensory or motor problems.  It was also noted that neurologic examination at separation was normal.  The first complaint of a neurological condition related to the lower extremities was identified as in 2003 when he complained of a burning sensation to his feet in cold weather.  The examiner noted, however, that early-onset peripheral neuropathy appeared within one year of exposure to herbicides and that the onset of inflammatory and toxic neuropathy of the lower extremities in this case had its beginnings in 2003 when the Veteran complained of burning at the dorsum of the feet.  It was the examiner's opinion that the Veteran's polyneuropathy associated with drugs and environmental toxins and peripheral neuropathy of the lower extremities did not have its onset during active service and was less likely related to an environmental toxin exposure during active service.  

The examiner also found that the Veteran's separation examination revealed a herniated muscle belly of the right forearm, but that the neurological examination at that time was normal.  There was no report of any paresthesia, tingling, or numbness.  It was noted that nerve conduction studies revealed carpal tunnel syndrome, bilaterally, and that the condition was most likely caused by the Veteran's post-service repetitive movements working as a mechanic over many years and was not due to his active service.  The condition was present in both arms and was not due to Agent Orange exposure since the onset was not immediate nor of an early onset after exposure.  Carpal tunnel syndrome it was noted is the entrapment/pinch of the median nerve at the wrist ligament and that the compressed nerve causes problems with the thumb, index finger, long finger, and half of the ring finger.  The examiner explained, however, that on VA examination in April 1991 the Veteran had pain and numbness at the right forearm ulnar aspect localized at the site of the old laceration and that on testing in 2009 there was some latency at the ulnar nerve, bilaterally, that was not significant enough to be diagnosed as an ulnar neuropathy.  The examiner found that the Veteran's right upper extremity condition was not sufficient enough to cause damage to the non-dominant left upper extremity.  As such, there was no reason to consider a possible aggravation of the non-dominant extremity by the dominant extremity since the condition was a sensory condition and not a motor condition.  

Based upon the evidence of record, the Board finds that a neurological disorder of the bilateral upper extremities, to include peripheral neuropathy and/or carpal tunnel syndrome, and peripheral neuropathy of the bilateral lower extremities were not manifest during active service and that an organic disease of the nervous system is not shown to have been manifest within a year of discharge.  Nor was early-onset peripheral neuropathy shown to have been manifest within a year after the last date on which the Veteran may have been exposed to an herbicide agent during service.  There is no competent evidence of any symptoms or treatment attributable to any such neurological disorders for many years after the Veteran's discharge from active service and the evidence also fails to establish that any such disorders developed or were permanently aggravated by a service-connected disability.  The May 2012, November 2015, and November 2016 VA opinions are persuasive and based upon adequate rationale.  The examiners are shown to have reviewed of the evidence of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Consideration has been given to the Veteran's personal assertion that he has upper and lower extremity neurologic disabilities that were either incurred in service or were incurred or aggravated by his service-connected disabilities.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The matters at issue are not conditions readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Veteran is competent to report observable symptoms; however, no symptoms related to the present disabilities have been identified as manifesting in service.  There is also no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise as to these disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claims.

	(ORDER ON NEXT PAGE)



ORDER

Entitlement to service connection for a neurological disorder of the bilateral upper extremities, to include peripheral neuropathy and/or carpal tunnel syndrome, is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


